PCIJ_AB_72_Borchgrave_BEL_ESP_1937-11-06_ORD_01_TL_00_EN.txt. 172

PERMANENT COURT OF INTERNATIONAL JUSTICE

Order made on November 6th, 1937.

JUDICIAL YEAR 1937.
THE BORCHGRAVE CASE

Present: M. GUERRERO, President; Sir CEcIL Hurst, Vice-
President ; Count RosTworowskI, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. van Eysinea, MM. CHENG, Hupson, DE VISSCHER,
Judges.

The Permanent Court of International Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Articles 38 and 62 of the Rules of Court,

makes the following Order :

Having regard to the Special Agreement signed on February 2oth,
1937, between the Belgian Government and the Spanish Govern-
ment, filed with the Registry of the Court on March 5th, 1937,
under which these Governments, a controversy having arisen
between them in connection with the death of Baron Jacques
de Borchgrave, and the Parties having reached agreement to
submit the dispute to the decision of the Court, requested the
Court to say whether, having regard to the circumstances of
fact and of law concerning the case, the responsibility of the
Spanish Government is involved ;

1937.
November 6th.
General List :

No. 72.

Having regard to the Order made on April Ist, 1937, by ,

the President of the Court—as the Court was not sitting—
18
A./B. 72 (THE BORCHGRAVE CASE).—ORDER 173

fixing, in accordance with the proposals of the Parties, the
time-limits for the filing of the documents of the written
proceedings ;

Having regard to the preliminary objections lodged on
June z2gth, 1937, by the Spanish Government ;

Whereas, in consequence of the judgment rendered this day
in regard to the aforesaid objections, and in conformity with
the terms of Article 62, paragraph 5, of the Rules, time-limits
must once more be fixed for the further proceedings,

The Court

fixes as follows the time-limits for the filing of the subse-
quent documents of the written proceedings on the merits:

for the Counter-Memorial of the Spanish Government, Tuesday,
December 21st, 1937;

for the Reply of the Belgian Government, Friday, February 4th,
1938 ;

for the Rejoinder of the Spanish Government, Monday,
March aist, 1938.

Done at the Peace Palace, The Hague, this sixth day of
November, one thousand nine hundred and thirty-seven, in
three copies, one of which shall be placed in the archives of
the Court and the others shall be transmitted to the Govern-
ment of the Kingdom of Belgium and to the Government of
the Spanish Republic, respectively.

(Signed) J. G. GUERRERO,
President.

(Signed) J. LOPEz OLIVAN,
Registrar.
